Title: From George Washington to Mildred Thornton Washington, 18 October 1798
From: Washington, George
To: Washington, Mildred Thornton



Dear Madam,
Mount Vernon 18th Octr 1798.

Your favour of the 13th instt came duly to hand. The contents gave me great pain, on two accounts; first, to find the situation of

my brothers affairs in so deplorable a State; and next, that it is so little in my power to afford you effectual relief.
My situation, is very little understood by most people. Whatever may be my property, the income of it, is inadequate to my expences: not from any wish or desire I have to live extravagantly, but from unavoidable necessity proceeding from the public walks of life in which I have been, and the acquaintances made thereby, which fill my house continually with company. Were it not for frequent and large sales of Lands which I have made, it would not have been in my power to have supported the expence without running deeply in debt.
I mention these things with no other view than to shew you that, it is not in my power to do for you as much as you might expect. I will, however, provide a thousand dollars in the Bank of Alexandria, to be applied to the removal of the immediate distress with which you expect to be assailed; but the mode of applying it, to render it effectual, must be attended with circumspection and caution otherwise it would be useless to you, and the money absolutely thrown away by me. The most eligable one, as far as my view of circumstances, from your Statement of my brother’s situation extends, is, to suffer an Execution to be levied upon such slaves, and other property, as are absolutely necessary to supply your present wants; and be sold for ready money. These slaves & other things to be bought in on my account, and to remain with you, as my Property. The same things after a fair and open transaction of this kind, will not be liable to future executions; whereas, to apply the money in discharge of Execution, the latter may be levied thereon again ⟨& again⟩ as long as there is a debt owing from the Estate; and no relief, unless I could be continually advancing money (which I am not able to do) to redeem them.
I will be answerable for purchases made in this manner, to the amount of a thousand dollars, but am unable to advance more, and this indeed will be drawn from the use to which it was actually appropriated.
You will observe, I have mentioned the sale to be for ready money: the reason is, you will get more property by that means than if sold on credit; with respect to myself, it can make no difference, as I have no advantage in view, & cannot go beyond the Sum I have mentioned. If Mr Hammond will purchase for you to the above amount, and see that the articles are properly secured

against future executions, I will pay the draughts by a check on the Bank of Alexandria upon that evidence of it, being produced to me.
With respect to the conduct of your Son Samuel I shall say nothing, because I know little concerning it. But if he applied the thousand dollars he had from me, or any part of it, towards the building of a house instead of paying his father’s debts, it was not only imprudent, but a breach of his engagement to me, for it was for the latter purpose only, and expressly that I lent him the money.
I am very sorry to hear of the losses you have sustained in your Negros and Crops, and more so for your own bad health, and the unhappy situation of my brother. At all times, and under all circumstances, it would give me sincere pleasure to render you all the Services & kindnesses in the power of Dear Madam Your Most Affecte

Go: Washington


P.S. As I write in haste you must excuse this scrawl.

